Order entered October 8, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01249-CV

                               IN RE JESSE GUNN, Relator

                Original Proceeding from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-54301-2013

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE